department of the treasury person to contact employee id number tel fax contact hours a m -4 p m refer reply to ap fe in re eo examination tax period s ended internal_revenue_service number release date uiil number date oct he a b c legend a b s s m a u this is a final adverse determination ruling letter concerning your organization's continued tax-exempt status under sec_501 of the internal_revenue_code as an organization described in sec_501 cx3 of the code for all years beginning on or after july the evidence presented disclosed that your organization was incorporated under the laws of the state of under the provisions of sec_402 of the not-for-profit corporate laws on august your purposes as stated in your certificate of incorporation are to be operated exclusively for charitable purposes by conducting or supporting activities for the benefit of the qualified organizations specified herein through the financial support of said organizations d hereinafter referred to as ‘ e ’ is so specified grants from the corporation will be made in furtherance of the mission of e ie to aid support and provide for the welfare relief settlement and rehabilitation of united_states of america its territorial possessions or in any foreign countries and for the settlement and welfare of is a qualified_organization for purposes of the certificate only if it is described in sec_501 c and sec_509 or of the internal_revenue_code_of_1986 as amended hereinafter the 'code’ and elsewhere throughout the word an organization of or in the in response to question of part il activities and operational information dealing with past present and planned activities f stated that it was formed to make charitable distributions in affiliation with e a section_501_c_3_organization f will depend on e for recommendations as to appropriate beneficiaries of charitable distributions in response to question of part i dealing with sources of support f stated it contemplated that support would come from contributions grants and bequests in any form and the income derived from investments thereof in response to question of part il dealing with actual and planned fundraising programs f stated all funds to be raised from trustees and family members in response to a request for complete financial statements for the current_year and the two following years on the form_1023 f provided the following statement of receipts and expenditures gifts grants and contributions received dollar_figure total gross_receipts from admissions etc total fundraising expenses contributions gifts grants and similar amounts paid dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure total expenses excess of revenues over expenses dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure corporate stock total assets total liabilities total fund balance or net assets total liabilities and fund balances or net assets balance_sheet assets dollar_figure dollar_figure liabilities dollar_figure fund balance dollar_figure dollar_figure shares of g corporate stock sec_501 of the code exempts from federal income taxes organizations that are organized and operated exclusively for religious charitable etc purposes were no part of its net_earnings inure to the benefit of any private_shareholder_or_individual and no substantial part of its activities involve the carrying on of propaganda or otherwise attempting to influence legislation sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as an organization described in sec_501 of the code an organization must be both organized and operated exclusively for one or more purposes specified in such section if any organization fails to meet either the organizational or operational_test it is not exempt sec_1 c -1 d ii of the regulations provides that an organization is not organized and operated exclusively for one or more of the purposes specified unless it serves a public rather than a private interest thus to meet the requirements of this subdivision it is necessary for an organization to establish that it is not organized and operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1 c -1 d of the regulations provides that the term ‘charitable’ is used in sec_501 c in its generally accepted legal sense and is therefore not to be construed as limited by the separate enumeration in sec_501 or other tax-exempt purposes which may fall within the broad outlines of charity as developed by judicial decisions such terms includes relief of the poor and distressed or of the underprivileged advancement of religion advancement of education or science erection or maintenance of public buildings monuments or works lessening the burdens of government and promotion of social welfare by organization's designed to accomplish any of the above purposes cs internal_revenue_manual sec_4 determine if the organization is inactive provides that where an organization recognized as exempt becomes temporarily inactive but retains its identity as a corporation or association the exempt status need not be terminated however if the evidence clearly indicates that the organization will not resume operating for an exempt_purpose as required by sec_1_501_c_3_-1 the examiner should terminate the exempt status revrul_90_27 1990_1_cb_514 underlining added revrul_90_27 supra provides procedures with regard to applications for recognition of exemption from federal_income_tax under sec_501 and sec_521 and with respect to revocation or modification of exemption rulings and determination letters section dollar_figure provides that exempt status will be recognized in advance of operation if proposed operations can be described in sufficient detail to permit a conclusion that the charity will clearly meet the particular requirements of the section under which exemption is claimed the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures section dollar_figure provides that a ruling or determination_letter recognizing exemption is usually effective as of the date of formation of an organization if its purposes and activities during the period prior to the date of the if the organization is ruling or determination_letter were consistent with the requirements for exemption required to alter its activities or to made substantial amendments to its enabling instrument the ruling or determination_letter recognizing its exempt status will be effective as of the date specified therein substantive amendment is made exemption will ordinarily be recognized as of the date of formation if a non- section dollar_figure provides that a ruling or determination_letter recognizing exemption may not be relied upon if there is a material_change inconsistent with exemption in the character the purposes or the method of operation of the organization section dollar_figure provides that a revocation or modification may be retroactive if the organization omitted or misstated a material fact operated in a manner material different from that originally represented where there is a material_change inconsistent with exemption in the character the purpose or the method of operation of an organization revocation or modification will ordinarily take effect as of the date of such material_change when sec_7805 relief is granted retroactivity of the revocation or modification ordinarily will be limited to a date not earlier than that on which the original ruling or determination_letter is modified or revoked underlining added in 81_tc_958 the tax_court held that the petitioner was organized and operated exclusively for exempt purposes and that no part of its net eamings inured to the benefit of any private_shareholder_or_individual the court determined that petitioner had established criteria adequate to guard against abuse and that its proposed missionary support program was described in sufficient detail to warrant tax-exempt status in pertinent part petitioner already has received some contributions in_kind but has not yet converted them and distributed the proceeds the contributions to date are big_number shares of taluco inc stock valued at dollar_figure per share during date and big_number shares of phoenix co stock valued at ‘bid ask 8' per share on date petitioner's plan a fundraising program based on mail solicitations to church and community leaders business people and others the court's rationale was that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will meet the particular requirements of the section in which exemptions is claimed we denied exempt status to the petitioner in 71_tc_102 for failure to provide sufficient information see 71_tc_920 involving circumstances sharply distinct from this case we were persuaded to rule unfavorably where the petitioning organization was uncooperative in providing information we have also been persuaded to rule unfavorably where the nature of the proposed activities is especially ambiguous in 69_tc_615 we find petitioners proposed missionary support program to be adequately described in the administrative record justifying the conclusion that is operated exclusively for exempt purposes in 82_tc_215 the tax_court held that the petition failed to qualify for tax exempt status under sec_501 of the code based upon its failure to provide details regarding its proposed operation in pertinent part the court's rationale was that petitioner has not begun operations and does not plan to it is acknowledged that an organization may commence its activities prior to obtaining tax-exempt status seek tax-exempt status prior to beginning operations it must however described proposed operations in sufficient detail to permit the conclusion that the organization will meet the necessary requirements of the exemption petitioner merely has made statements as to its intended purposes without supplying any concrete information as to how it purports to carry out these purposes petitioner has no fundraising program and no solicitations are planned petitioner intends to receive its financial support from donations from organizations their friends and others that are interested yet petitioner has supplied no estimate of anticipated income the administrative record does not demonstrate that the petitioner will operate exclusively in furtherance of an exempt_purpose therefore respondent's denial of petitioner's request for tax-exempt status is reasonable underlining added under the rationale of the tax court's decision in world family supra and lavendad supra if sufficient detailed information were provided by an applicant for exemption it would establish that the organization would meet the operational requirements required for tax-exempt status and as such exempt status would be granted based upon the above facts law and court decisions cited it has been determined that your organization has failed to meet the operational_test required under sec_501 of the code and applicable regulations for all years beginning on or after july this determination is based upon the fact that your organization’s inactivity from its date of incorporation was temporary in nature due in part to its initial start-up and to your august organization's lack of liquid_assets to make the required charitable_contributions to other organizations to assist them in carrying on their charitable activities j to june in conclusion we have determined that you are not operated exclusively for sec_501 purposes for accordingly your organization does not continue to qualify for all years beginning on or after july exemption under sec_501 of the internal_revenue_code for all years beginning on or after july your organization is required to file federal_income_tax returns on form_1120 u s corporate_income_tax return for all years beginning on or after july if you have not already done so contributions to your organization are not deductible under sec_170 of the code for all periods beginning on or after july you have waived your right to contest this determination under the declaratory_judgment provisions of sec_7428 of the code by your execution of a form_906 closing_agreement conceming specific matters as provided in sec_6104 of the internal_revenue_code and applicable regulations the appropriate state officials will be notified of this determination if you have any questions please contact the person whose name and telephone number are shown above sincerely kevin m brown acting commissioner by charles f fisher appeais team manager tax_exempt_and_government_entities_division organization department of the treasury internal_revenue_service fulton street brooklyn ny taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at taxpayer_advocate_service local office if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely r c johnson director eo examinations letter catalog number 34809f form 886a department of the ‘treasury - internal_revenue_service schedule no or name of taxpayer exhibit year period ended explanation of items org date of incorporation legend org name of organization date date2 date of exemption date3 effective date founder name of founder dot com name of stock suporg name of organization being supported issues whether the tax-exempt status of an organization that was inactive for the first four years of its existence should be revoked retroactively facts organization was incorporated in the state on date1 the purposes of the organization as stated in the certificate of incorporation are as follows the corporation is organized and shall be operated exclusively for charitable purposes by conducting or supporting activities for the benefit of the qualified_organization specified herein through the financial support of said organization supporg is so specified grants from the corporation will be made in furtherance of the mission of suporg exemption under sec_501 of the internal_revenue_code was granted in a 20xx the effective date of exemption is date2 letter dated february the organization was funded on august 20xx by a grant of founder founder is the president of org he is also the president of dot com the form_990 for the year ended june 20xx indicated that the stock was valued at dollar_figure organization however the stock had a reported value of dollar_figure 20xx on the form_990 our analysis indicates that the stock had no value at the time of the contribution to org at the end of the tax_year on june shares of dot com stock from at the time of receipt by the for the year ended june 20xx it was determined that the only disbursements made by the organization were dollar_figure that the only activity was a disbursement of dollar_figure _ for filing fees for filing and incorporation fees the form_990 for the subsequent year indicates form 886-acrev department of the treasury - internal_revenue_service page -1- oneal 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal revenuc service org we were informed by a representative of suporg in june of 20xx that the organization did not engage in any charitable activities since inception and did not expect to engage in any charitable activities in the future in july of 20xx after our examination had begun we informed the organization that they did not meet the operational_test under sec_501 and proposed revocation the organization at that time called a meeting of its board_of directors and decided to commence its charitable activities’ the organization then received a contribution of dollar_figure suporvg from it's president founder and made a contribution to the law sec_501 of the code describes certain organizations exempt from federal_income_tax under sec_501 and reads in part as follows corporations and any community chest fund or foundation organized and operated exclusively for religious charitable scientific testing for public safety literary or educational_purposes or to foster national or international amateur sports competition but only if no part of its activities involve the provision of athletic_facilities or equipment or the prevention of cruelty to children or animals no part the net_earnings of which inures to the benefit of any private_shareholder_or_individual no substantial part of the activities of which is carrying on propaganda or otherwise attempting to influence legislation except as otherwise provided in subsection h and which does not participate in or intervene in including the publishing or distributing of statements any political campaign on behalf of or in opposition to any candidate for public_office sec_1_501_c_3_-1 of the income_tax regulations relating to the requirements of exemption of such clubs under sec_501 reads in part as follows in order to be exempt as an organization described in sec_501 c the organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt an organization will be regarded as operated exclusively for one of more exempt purposes only if engages primarily in activities which accomplish one or more exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it taxpayer’s position the organization believes that it is entitled to exemption under sec_501 because it was created to support another organization described in sec_501 the organization states that they had a charitable intent even though no contributions were made from the date of formation until july of 20xx the organization cited the proposed budgets on the form_1023 as evidence of their charitable intent the proposed budgets indicate that the organization intended to make grants of dollar_figure per year in the periods ending june 20xx and june 20xx government's position form 886-acrev department of the treasury - internal_revenue_service page -2- form 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org schedule no or exhibit year period ended our examination of your form_990 for the year ended june 20xx and a review of your operations for subsequent periods disclosed the following the organization did not meet the operational_test under sec_501 of the internal_revenue_code the organization did not have any charitable activities from formation until july of 20xx and only after an audit was started by the internal_revenue_service the majority of income was derived from a contribution of stock that appears to be worthless and has not produced any dividend income an organization cannot be exempt merely because it had an intention to perform activities that are exempt under sec_501 founder did not make additional contributions of dollar_figure proposed budgets indicate for 20xx and 20xx a dollar_figure 20xx after the organization was informed of our proposed revocation contribution was made by founder in july of per year as the accordingly your organization failed the operational_test under sec_501 of the internal_revenue_code because your organization did not have any charitable activity based on the above facts and law we have determined that your organization failed to qualify for any other subsection of sec_501 accordingly our letter granting exemption under sec_501 of the internal_revenue_code is revoked effective date3 conclusion based on the foregoing reason the organization does not qualify for exemption under sec_501 and its tax exempt status should be revoked form 886-acrev department of the treasury - internal_revenue_service page -3-
